DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-16 and 22) in the reply filed on 05/12/2022 is acknowledged. The traversal is on the ground(s) that “it would not be an undue burden for the Examiner to examine both groups together because they are both related to a fluid pump” (see Applicant’s Response at page 1). This is not found persuasive because the claimed inventions are indeed directed to a divergent subject matter and do require divergent searches in different classes and subclasses. 
The divergent inventions also require different search terms. As part of any restriction requirement, the search and examination for these claimed inventions must be considered a serious burden on the examiner if restriction were not required. In addition, it should be noted that, the examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Clearly, concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive. Consequently, different and distinct search strategies or search queries would be required to find the prior art for the respective groups, and thus, a serious search burden exists. As part of any restriction requirement, the search and examination for these claimed inventions must be considered a serious burden on the examiner if restriction were not required. Therefore, all these inventions are patentably independent and distinct since the different groups recite the mutually exclusive characteristics and require a different field of search, such as searching different classes/ subclasses or employing different search quires. The requirement is still deemed proper and is therefore made FINAL. 

Claim Objections
3.	Claims 1-16 and 22 are objected to because of the following informalities:  
In claim 1, line 5: ‘configured to be position on a first side” should be changed to – configured to be positioned on a first side--.
In claim 1, line 5: ‘configured to be position in opposing relationship” should be changed to – configured to be positioned in an opposing relationship --.
In claim 1, line 8: ‘the pump is positioned in abutting relationship” should be changed to – the pump is positioned in an abutting relationship --.
In claim 7, line 2: ‘to be position adjacent to the wall” should be changed to – to be positioned adjacent to the wall --.
In claim 22, line 1: ‘A fluid pump assembly comprising” should be changed to – A fluid pump assembly comprising:--.
In claim 22, line 4: ‘a pump comprising” should be changed to – a pump comprising:--.
In claim 22, line 19: “configured to be position on a first side” should be changed to – configured to be positioned on a first side--.
In claim 22, line 20: ‘configured to be position in opposing relationship” should be changed to --configured to be positioned in an opposing relationship --.
In claim 22, line 22: ‘the inner plate is positioned in abutting relationship” should be changed to --the inner plate is positioned in an abutting relationship--.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9, 11, 14 and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the flow of fluid” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the stator" in line 2. There is insufficient antecedent basis for this limitation in the claim. Further, it’s unclear if the claim should be dependent on claim 8.
Claim 14 recites the limitation "the housing" in line 1. There is insufficient antecedent basis for this limitation in the claim. Further, it’s unclear if the claim was intended to be dependent on claim 13 or maybe claims 4 and 5, instead of claim 12.
In claim 14, the recitation of “the housing” renders the claim indefinite, since it is not clear if merely the housing of the pump containing a rotor body or the outer mount housing or an inner mount housing is needed to meet the claim due to the language of “the fluid pump assembly of claim 12”.
Claim 14 recites the limitation "the flow of fluid” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the inner plate" in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the soft magnetic material " in line 23. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (hereinafter “Zhang”) (Pub. No.: CN207701481 (U) cited
in IDS filed 05/25/2021, Pub. No.: US 2019/0200586 A1 is used for convenience purposes). 
	
Regarding claim 1, Zhang discloses a fluid pump assembly (fluid pump assembly which is including a wave-making pump and a support or fixing device 40, as discussed in Paragraph [0018] and shown in annotated Figures 2&3), comprising:
a. an outer mount (defined by an outer magnetic sucker or outer fixing element 41, see Paragraph [0018]) comprising a first permanent magnet (defined by a magnet  M41 which is inserted inside the outer magnetic sucker or fixing element 41, as stated in Paragraphs [0009]& [0018]); 
b. an inner mount (defined by an inner magnetic sucker or inner fixing element 42, as discussed in Paragraph [0018]) comprising a second permanent magnet (the inner magnetic sucker or inner fixing element 42 is surely comprising a second magnet M42, which is inserted inside the inner magnetic sucker or fixing element 42, as presented in annotated Figure 2 and Paragraphs [0009]& [0018]); and 
c. a pump (wave-making pump, as detailed in Paragraph [0018] and claims 1& 3) comprising an inner plate (defined by a ferromagnetic body 43, as stated in Paragraph [0018], which is being arranged in the housing and being configured as a thin, flat or strip of metal or being used to join or strengthen things) having a soft magnetic material (as stated in Paragraph [0018], specifically the ferromagnetic body 43 adopts an iron ring, which is well-known as a soft magnetic material).  
Particularly, Zhang demonstrates the fixing device, wherein, as stated in Paragraph [0009], the outer magnetic sucker and the inner magnetic sucker are both provided with magnets, and the outer magnetic sucker is connected to the outer magnetic sucker. The inner magnetic suction cups attract each other to sandwich the aquarium wall, and the ferromagnetic body and the inner magnetic suction cup attract each other so that the rear shell is connected to the water tank wall. 

    PNG
    media_image1.png
    562
    904
    media_image1.png
    Greyscale

As best seen in annotated Figures 2&3, Zhang evidently illustrates as how the inner magnetic suction cups attract each other to sandwich the aquarium wall, and the ferromagnetic body and the inner magnetic suction cup attract each other so that the rear shell is connected to the water tank wall (see Paragraph [0009]). Specifically, Zhang’s wave-making pump utilizes relationships existing between the outer magnetic 41 and inner magnetic 42 suckers and ferromagnetic body 43, which is being an iron ring. As shown in Figure 3, Zhang explicitly teaches as how “the outer magnetic sucker 41 and the inner magnetic sucker 42 attract each other to sandwich the glass wall of the aquarium in the middle” (see Paragraph [0018]).

    PNG
    media_image2.png
    393
    582
    media_image2.png
    Greyscale

As such, with reference to annotated Figures 2 and 3, the Examiner must assert that the inner magnetic sucker or inner fixing element 42, which is designated as the inner mount, is certainly configured to be positioned on a first side FS of a wall of a container, while the outer mount, which is defined by the second fixing element 41, is undoubtedly being configured to be positioned in opposing relationship to the inner mount 42 on an opposite second side of the wall of the container/aquarium, as instantly claimed. 
Essentially, with reference to annotated Figures 2 and 3 again, Zhang’s pump assembly is certainly designed such that the wave-making pump is positioned in abutting relationship with the inner mount 42, such that the first magnet M41, the second magnet M42, and the inner plate or ferromagnetic body 43, collectively establish a magnetic circuit having sufficient strength to mount and hold the outer mount 41, the inner mount 42, and the pump in place on the opposite sides of the wall without mechanical support, as instantly claimed.
Thus, Zhang appears to disclose all aspects of Applicant’s claimed invention.

Regarding claims 8 and 13, Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. Additionally, in Paragraph [0018], Zhang especially teaches that: the motor 20 is fixed in the casing 10, and the impeller 30 is arranged at the output end of the motor 20, so as to produce water waves. Notably, Zhang notes: The fixing device 40 is used for fixing the casing 10 in a magnetic catch manner, and comprises an outer magnetic sucker 41, an inner magnetic sucker 42 and a ferromagnetic body 43 arranged in the casing; specifically the ferromagnetic body 43 adopts an iron ring; a magnet is arranged in both the outer magnetic sucker 41 and the inner magnetic sucker 42 (as shown in Figure 3); during mounting, the outer magnetic sucker 41 and the inner magnetic sucker 42 attract each other to clamp the wall of an aquarium, and then the rear casing with the iron ring is sucked on the inner magnetic sucker 42.

    PNG
    media_image3.png
    591
    823
    media_image3.png
    Greyscale

As best seen immediately above, Zhang evidently demonstrates as how the wave-making  pump comprises a housing 10 containing a rotor body R30, including the impeller 30, and a stator portion S20 that is surely configured to interact with the rotor body R30 to rotationally drive the rotor body R30, otherwise, the system cannot normally operate. However, most importantly in Zhang is his specific arrangement of the inner plate or ferromagnetic body that is undoubtedly located between the rotor body and/or stator body S20 and the inner mount 41, as instantly claimed.
8.	Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, as evidenced by McDougall (US 8,944,786 B1).
Regarding claim 5, Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. Additionally, as best seen immediately below, Zhang explicitly exhibits that the inner mount, which is defined by the inner magnetic sucker or inner fixing element 42, is clearly comprising an inner mount housing H42 enclosing the second permanent magnet. This is evidenced by McDougall (US 8,944,786 B1) which performs another pumping system or circulation system that is attached to a wall of a tub or other vessel.

    PNG
    media_image4.png
    541
    749
    media_image4.png
    Greyscale

McDougall successfully demonstrates as how mounting portion 32 being a cover or housing for magnet plate 34 and magnets 53a and 53b.
McDougall, in column 4 lines 50-67, explicitly teaches: Two mounting magnets 53a and 53b are provided, each inserted in a respective mounting receptacles or openings 52a, 52b. Mounting magnets 53a. 53b are neodymium magnets in a particular embodiment that are /2 inch in diameter and 4 inch in length. Mounting magnets 53a, 53b are held within mounting receptacles or openings 52a, 52b by magnetic attraction to mounting 32, by interference fit, and/or by adhesives. Mounting magnets 53a, 53b are set with opposite polarity, that is, if mounting magnet 53a has a north pole facing out from mounting 32, then mounting magnet 53b has a South pole facing out from mounting 32. Mounting magnets 53a, 53b hold motor assembly 22 against wall 28 with impeller assembly 24 as illustrated in FIG. 1.

    PNG
    media_image5.png
    559
    638
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 2, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of McDougall.
Regarding claim 2,  Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. 

    PNG
    media_image6.png
    562
    902
    media_image6.png
    Greyscale

Additionally, as best seen immediately above, Zhang evidently illustrates as how the inner mount 42 is certainly configured to be positioned on the inner surface of the aquarium wall of a container while comprising the magnet M42.
 However, Zhang is silent as the fact that the second permanent magnet M42 having a plurality of magnets comprising a hard magnetic material. Nonetheless, pump assemblies having the claimed structure and including a pair of units that are magnetically coupled to each other are notoriously well-known in the art, as taught by McDougall. 
McDougall in the same field of endeavor teaches another pump assembly that is comprising a first casing disposed outside the container in contact with the wall, a first magnetic assembly mounted to the first casing and operatively associated with a drive motor, a second casing disposed inside the container in contact with the wall, and a second magnetic assembly mounted to the second casing and operatively associated with an propeller (see Abstract).
	McDougall, in column 4 lines 50-67, explicitly teaches: Two mounting magnets 53a and 53b are provided, each inserted in a respective mounting receptacles or openings 52a, 52b. Mounting magnets 53a. 53b are neodymium magnets in a particular embodiment that are /2 inch in diameter and 4 inch in length. Mounting magnets 53a, 53b are held within mounting receptacles or openings 52a, 52b by magnetic attraction to mounting 32, by interference fit, and/or by adhesives. Mounting magnets 53a, 53b are set with opposite polarity, that is, if mounting magnet 53a has a north pole facing out from mounting 32, then mounting magnet 53b has a South pole facing out from mounting 32. Mounting magnets 53a, 53b hold motor assembly 22 against wall 28 with impeller assembly 24 as illustrated in FIG. 1.
	 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a plurality of magnets, as taught by McDougall, to the pumping assembly of Zhang, in order to complete the strong attraction between the two assemblies and to further provide a magnetic boost to the rotational motion through interaction with the mounting magnets, and thus reduce overall energy consumption, as motivated by McDougall in column 2 lines 43-46.
Further, with specific regard to the limitation “plurality of magnets comprising a hard magnetic material” it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a compound since it has been held to be within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been surely appraised that the first permanent magnet would be further comprising a plurality of magnets comprising a hard magnetic material, as instantly claimed.
Regarding claim 6, Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. However, Zhang is silent as the fact that the second permanent magnet M42 comprises a plurality of magnets comprising a hard magnetic material. Nonetheless, pump assemblies having the claimed structure and contain a pair of units that are magnetically coupled to each other are notoriously well-known in the art, as taught by McDougall. McDougall in the same field of endeavor teaches another pumping system or circulation system that is attached to a wall of a tub or other vessel.
 	Specifically, in column 4 lines 50-67, McDougall explicitly teaches: Two mounting magnets 53a and 53b are provided, each inserted in a respective mounting receptacles or openings 52a, 52b. Mounting magnets 53a, 53b are neodymium magnets in a particular embodiment that are /2 inch in diameter and 4 inch in length. Mounting magnets 53a, 53b are held within mounting receptacles or openings 52a, 52b by magnetic attraction to mounting 32, by interference fit, and/or by adhesives. Mounting magnets 53a, 53b are set with opposite polarity, that is, if mounting magnet 53a has a north pole facing out from mounting 32, then mounting magnet 53b has a South pole facing out from mounting 32. Mounting magnets 53a, 53b hold motor assembly 22 against wall 28 with impeller assembly 24 as illustrated in FIG. 1. Plate 34 in the illustrated embodiment is a circular disc having a central opening 60 for direct connection with motor 31. A set of eight equiangularly spaced rotational magnets 62, 63 (preferably also of neodymium) are positioned in a circular pattern at or near the periphery of the disc. Rotational magnets 62, 63 are attached to plate 34 by magnetic force, adhesives, or other ways of holding rotational magnets 62, 63 in place in plate 34.
	More specifically, in column 5 lines 8-15, McDougall further details: each of rotational magnets 62, 63 is in the form of a cylinder 3/8 inch in diameter and 3/8 inch in length, and neodymium magnets were chosen for their small volume and high magnetic force.
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using magnetic elements, as taught by McDougall, to the pumping assembly of Zhang, in order to complete the strong attraction between the two assemblies and to further provide a magnetic boost to the rotational motion through interaction with the mounting magnets, and thus reduce overall energy consumption, as motivated by McDougall in column 2 lines 43-46.
Further, with specific regard to the limitation “plurality of magnets comprising a hard magnetic material” it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a compound since it has been held to be within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been surely appraised to further provide a plurality of magnets comprising a hard magnetic material, as instantly claimed.
Regarding claims 9 and 10, Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. 
Additionally, in Paragraph [0018], Zhang specifically teaches that the impeller 30 is being arranged at the output end of the motor 20, so as to produce water waves. In fact, as shown in annotated Figure 1, Zhang explicitly exhibits as how impeller blades I30 being configured for causing the flow of fluid through the pump. However, Zhang does not explicitly disclose specifics of the rotor magnets received in an annular compartment. 

    PNG
    media_image7.png
    475
    566
    media_image7.png
    Greyscale

Nonetheless, pump assemblies having the claimed structure and contain a pair of units that are magnetically coupled to each other are notoriously well-known in the art, as taught by McDougall. McDougall in the same field of endeavor teaches another pump assembly that, as stated in Abstract, is comprising a first casing disposed outside the container in contact with the wall, a first magnetic assembly mounted to the first casing and operatively associated with a drive motor, a second casing disposed inside the container in contact with the wall, and a second magnetic assembly mounted to the second casing and operatively associated with an propeller.
Specifically, in column 4 lines 66-67 and column 5 lines 1-20, McDougall further teaches: A set of eight equiangularly spaced rotational magnets 62, 63 (preferably also of neodymium) are positioned in a circular pattern at or near the periphery of the disc. Rotational magnets 62, 63 are attached to plate 34 by magnetic force, adhesives, or other ways of holding rotational magnets 62, 63 in place in plate 34. In particular embodiments, plate 34 may be fashioned with indentations or receptacles in which rotational magnets 62, 63 are placed, and may use an interference fit along with or instead of the holding methods noted above. In a particular embodiment, each of rotational magnets 62, 63 is in the form of a cylinder 3/8 inch in diameter and 3/8 inch in length, and neodymium magnets were chosen for their Small Volume and high magnetic force. Rotational magnets 62, 63 have polarities facing outward (i.e. as seen in FIG. 4) that alternate. For example, rotational magnets 62 have a north pole facing outward from plate 34, while rotational magnets 63 have a South pole facing outward from plate 34.


    PNG
    media_image8.png
    512
    807
    media_image8.png
    Greyscale

More specifically, in column 12 lines 47-52: McDougall also notes that: a motor assembly within the motor mounting and including a rotatable motor magnet plate; a first plurality of rotational magnets arranged in a circular pattern on the motor magnet plate in an alternating polarity order. 
Then, as shown in annotated Figure 4, McDougall evidently illustrates as how the rotational magnets 62 being received in the annular compartment.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using rotor magnets or rotational magnets that are arranged a circular pattern, as taught by McDougall, to the pumping assembly of Zhang, in order to further provide a magnetic boost to the rotational motion, as motivated by McDougall in column 2 lines 43-46.
Thus modified, one skilled in the art would have been surely appraised that the rotor body would be further comprising rotor magnets that would be further received in an annular compartment and/or the rotor body would be further containing rotor magnets in annular compartments.  
13.	Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Bresolin (Pub. No.: US 2017/0150702 A1).
Regarding claim 3, Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. However, although Zhang discloses the vast majority of the Applicant’s claimed  invention, he is still silent as to the structural specifics of the outer mount. Nonetheless, outer fixing elements having the claimed structure are notoriously well-known in the art, as taught by Bresolin.
Bresolin in the same field of endeavor teaches another pumping system and support device for aquarium, very similar to that seen in annotated Figure 3 and which performs as how: the support device includes a cap-shaped first magnetic or ferromagnetic element, the first fixing element includes a second magnetic or ferromagnetic element, and the convex cap of the sustaining element is interposed between the concave cap of the first fixing element and the first magnetic or ferromagnetic element so that, due to magnetic attraction between the first magnetic or ferromagnetic element and the second magnetic or ferromagnetic element, the sustaining element is supported by the first fixing element and, at the same time, it is rotationally movable (see Abstract). 

    PNG
    media_image9.png
    452
    622
    media_image9.png
    Greyscale

Further, in Paragraphs [0045]-[0047], Bresolin explicitly teaches: the device 100 comprises a second fixing element 110 to be applied to the outside wall of an aquarium. 0046. The second fixing element 110 comprises a base 112, preferably circular in shape, on which there are suction means 113, preferably composed of a peripheral projecting lip made with elastically deformable material such as rubber or silicone, able to adhere to the wall of an aquarium. 0047. A housing seat 114 is formed in the base 112 wherein a third magnetic or a ferromagnetic element 116 is inserted. The seat 114 is then closed by a lid 118 thus enclosing inside the third magnetic or ferromagnetic element 116.
Clearly, disclosing the lid 118 which is enclosing the third ferromagnetic element 116 and/or housing seat 114 which is formed in the base 112 wherein a third magnetic or a ferromagnetic element 116 is inserted, Bresolin specifically teaches as how the outer mount comprising an outer plate, which is defined by the lid 118, while the outer plate and the first permanent magnet 116 are contained in an outer mount housing.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an outer plate or lid and/or an outer mount housing, as taught by Bresolin, to the pump assembly of Zhang, as part of an obvious combination of known prior art structures, in this case the use of outer plates in a fixing element that is applied to the outside wall of an aquarium, to achieve predictable results, in this case, to control the magnetic force between first and second magnetic assemblies. See KSR; MPEP 2141 III A.
Further, with specific regard to the limitation “an outer plate having a second soft magnetic material”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a compound since it has been held to be within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been reasonably appraised that the outer mount would be further comprising an outer plate having a second soft magnetic material and/or the outer plate and the first permanent magnet would be further contained in an outer mount housing, as instantly claimed.
	14.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lawyer et al. (hereinafter “Lawyer”) (Pub. No.: US 2006/0210412 A1).
Regarding claim 7, Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. However, Zhang does not explicitly disclose that the outer mount or the inner mount comprising a friction layer configured to be positioned adjacent to the wall.  

    PNG
    media_image10.png
    521
    736
    media_image10.png
    Greyscale

Nonetheless, the use of friction layers in a fluid pump assembly is notoriously well-known in the art, as taught by Lawyer. Lawyer in the same field of endeavor teaches another pump assembly that is comprising a first casing disposed outside the container in contact with the wall, a first magnetic assembly mounted to the first casing and operatively associated with a drive motor, a second casing disposed inside the container in contact with the wall, and a second magnetic assembly mounted to the second casing and operatively associated with an propeller (see Abstract). 
Especially, in Paragraph [0043], Lawyer successfully teaches that: the first casing 12 and the second casing 32 automatically come into coaxial alignment by virtue of the magnetic attraction provided by the magnetic assemblies 14 and 34 communicating magnetically with each other. The first casing 12 and the second casing 32 are prevented from rotating and held against gravity by means of at least one first friction member 44 attached to an inner face 12a of the first casing 12 facing the first side 6a of the side wall 6 of the container 2, and at least one second friction member 46 attached to an outer face 12b of the second casing 32 facing the second side 6b of the side wall 6 of the container 2. The friction members 44 and 46 are made from material with a relatively high friction coefficient and preferably are formed from a resilient material.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a friction members, as taught by Lawyer, to the pump assembly of Zhang, as part of an obvious combination of known prior art structures, in this case the use of a friction layer to achieve predictable results, in this case, to control the magnetic force between first and second magnetic assemblies. See KSR; MPEP 2141 III A.
Thus modified, one skilled in the art would have been surely appraised that the outer mount or the inner mount would be further comprising a friction layer configured to be position adjacent to the wall, as instantly claimed. 
15.	Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Long (Pub. No.: US 2007/0136943 A1).
Regarding claim 11, Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. Additionally, Zhang specifically discloses that “the wave-making pump is being externally connected with an electric supply and is provided with  a power adapter 50, so as to provide electric power for the wave - making pump with the novel directional structure, and meanwhile is further provided with a controller 60, so as to control the wave- making pump” (see Paragraph [0018]).

    PNG
    media_image11.png
    473
    678
    media_image11.png
    Greyscale

As seen immediately above, Zhang evidently demonstrates as how the power cord is extending into the stator compartment. However, Zhang is still silent as to the fact that the electricity connection needs to be provided to the stator. Nonetheless, Long in the same field of endeavor teaches another pump assembly having a rotor and magnetically retained rotor (see Paragraph [0009]. Most importantly in Long is his idea of providing an electricity to the stator. Long, in Paragraph [0035], expressly states that: The stator 26 is electrically connected to a low DC voltage power source using a quick-disconnect fitting 48. The stator 26 is in the housing 14 with the wiring on the opposite side from the rotor 28 and distal from the basin 12.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an electricity connection, as taught by Long, to the pump assembly of Zhang, as part of an obvious combination of known prior art structures, in this case the use of an electricity connection to achieve predictable results, in this case, to provide a rotating magnetic field. See KSR; MPEP 2141 III A.
Thus modified, one of ordinary skill in the art would surely recognize that the pump would be further comprising an electricity connection to further provide electricity to the stator, as instantly claimed. 
16.	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 12, Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. Additionally, Zhang expressly states that the ferromagnetic body 43, which is designated as the soft magnetic material, is being an iron ring (see claim 8). Further, with specific regard to the recitation of “the soft magnetic material is steel” it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize such a compound since it has been held to be within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Thus modified, one skilled in the art would have been reasonably appraised to further provide the soft magnetic material being composed of a steel, as instantly claimed.
17.	Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhang et al. (hereinafter “Zhang’100”) (WO2018/8233100A1, English translation appended).
Regarding claim 15, Zhang substantially discloses the fluid pump assembly, as claimed and detailed above. However, Zhang does not explicitly disclose that the pump is angularly adjustable relative to the inner mount. 
Nonetheless,  Zhang’100 in the same field of endeavor teaches another pump assembly, wherein, as stated in Abstract, the wave maker pump comprising an angle adjusting structure. Zhang’100 successfully demonstrates as how: the bottom surface of the water pump (1) is a circular spherical surface attached to a circular spherical surface of the in-tank suction cup (3); the water pump can be adjusted 360 degrees; the out-tank suction cup (5) and the in-tank suction cup (3) are separately by the glass and are absorbed and fixed opposite to each other. Therefore, the water pump can rotate 360 degrees, thereby adjusting the angle thereof. The operation is simple and convenient, the manufacturing costs are low, and the structure is simple and easy-to-operate  (see Abstract).
Zhang’100, in Paragraph [0018], expressly states: As shown in Figures 1-5, the specific embodiment of the present invention mainly includes glass 4, a water tank, a water pump 1, an inner suction cup 3, an outer suction cup 5 and an iron block 2; the water pump 1 and the inner suction cup 3 are located in the In the water tank, the bottom of the water pump 1 is provided with an iron block 2. The bottom surface of the water pump 1 is a circular spherical surface that fits with the circular spherical surface of the suction cup 3 in the cylinder. The angular position of the water pump 1 can be adjusted to rotate 360°. The suction cup 3 is correspondingly sucked and fixed through the glass 4. 
In this disclosure, in Paragraph [0022], Zhang’100 especially notes: The invention adopts the suction cup 3 in the cylinder and the suction cup 5 outside the cylinder for strong iron adsorption and fixation, the iron block 2 at the bottom of the wave pump and the circular spherical surface of the suction cup 3 in the cylinder can rotate 360° to adjust the angle of the water pump 1, the adsorption is firm and fixed, the operation is simple and convenient, and the manufacture Low-cost, simple and easy-to-operate wave-making pump angle adjustment structure.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an angle adjusting structure, as taught by Zhang’100, to the pump of Zhang, in order to further have a function of adjusting the angle of the water pump, as motivated by Zhang’100 in Paragraph [0006].
Thus modified, one skilled in the art would have been reasonably appraised that the pump would be further angularly adjustable relative to the inner mount, as instantly claimed.
Regarding claim 16, Zhang and Zhang’100 substantially disclose the fluid pump assembly, as claimed and detailed above. Additionally, in Paragraph [0017], Zhang  specifically teaches that the inner magnetic sucker 42 having an arc concave surface 421 while a rear casing 11 comprising an arc or convex surface 111.
As such, according to the combination, one of ordinary skill in the art would surely recognize that the inner mount 42 comprising a concave surface and the pump comprising a convex surface, the convex surface abuts the concave surface, as instantly claimed.  
Allowable Subject Matter
18.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record does not teach a wave maker pump having all the limitations of claims 1 and 14, but more specifically comprising the stator outer shell having fluid inlets and the outer cover having fluid outlets, the fluid inlets and fluid outlets are fluidly connected by a channel for the flow of fluid therethrough.  
Regarding claim 22, the prior art of record does not teach a wave maker pump having all the limitations of claim 22, but more specifically comprising the stator outer shell having fluid inlets and the outer cover having fluid outlets, the fluid inlets and fluid outlets are fluidly connected by a channel for the flow of fluid therethrough.  
Furthermore, there is no reasonable modification that can be made to Zhang’s wave maker pump that would not destroy its intended mode of operation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
19. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents.
US 8,366,418 B2; US 10,519,956 B2; US 2014/0064987 A1, US 10,278,894 A1 and US 20090189034 A1 are cited to show various wave making pumps for aquariums  that are including a first support element appliable on the inner surface of a wall of an aquarium and a second support element, wherein each of them having a magnet so that by coupling the first and second support elements by interposing an aquarium wall between them.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158. The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHARLES G FREAY/
Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/L.P/Examiner, Art Unit 3746